EXHIBIT 10.71*


AUFHEBUNGSVEREINBARUNG
 
SEPARATION AGREEMENT
 
 
 
 
 
 
 
 
 
 
Zwischen
 
Between
 
 
 
 
 
 
 
 
 
 
Toys "R" Us GmbH
Köhlerstraße 8
50827 Köln, Germany
 
 
 
 
 
- „Gesellschaft“ -
 
- “Company” -
 
 
 
 
 
und
 
and
 
 
 
 
 
Dr. Wolfgang Link
In der Rehwiese 9
40629 Düsseldorf
 
 
 
 
 
- „Geschäftsführer“ -
 
-“Managing Director”-
 
 
 
 
 
 
 
 
 
 
wird folgende Vereinbarung geschlossen:
 
the following Agreement is made:
 
 
 
 
 
1.
Die Parteien sind sich darüber einig, dass das
Geschäftsführer-Anstellungsverhältnis des Geschäftsführers mit der Gesellschaft
gemäß Anstellungsvertrag vom 31. Oktober 2013 zum 31. Januar 2017 (nachfolgend
„Beendigungsdatum“) enden wird. Jedes etwaige weitere Anstellungs- oder
Arbeitsverhältnis des Geschäftsführers mit der Gesellschaft oder mit einer mit
dieser verbundenen Gesellschaft wird ebenfalls zum Beendigungsdatum beendet.
 
1.
The parties agree that the Managing Director Service Relationship between the
Managing Director and the Company according to the Service Agreement dated
October 31, 2013 shall end effective as of January 31, 2017 (hereinafter the
“Termination Date”). Any further service relationship or employment relationship
of the Managing Director with the Company or with any affiliated company shall
also be terminated as of the Termination Date.
 
 
 
 
 
2.
Der Geschäftsführer wird mit sofortiger Wirkung unwiderruflich unter Abgeltung
seiner restlichen Urlaubsansprüche von der Verpflichtung zur Arbeitsleistung
freigestellt.
 
2.
With immediate effect the Managing Director is hereby irrevocably released from
his duty to work; any outstanding vacation claims shall be deemed to be
compensated by such time of release.
 
 
 
 
 
 
Der Geschäftsführer hat sämtlichen ihm zustehenden Resturlaub bis zum
Beendigungsdatum vollständig in natura genommen.
 
 
Any remaining vacation has been fully taken by the Managing Director by the
Termination Date.


 
 
 
 
 
3.
Der Geschäftsführer legt mit Wirkung zum Beendigungsdatum sein Amt als
Geschäftsführer nieder.
 
3.
The Managing Director resigns from his position as managing director effective
by the Termination Date.



 

--------------------------------------------------------------------------------





 
 
 
 
 
4.
Für Januar 2017 erhält der Geschäftsführer seine laufenden Bezüge von EUR
40.000,00 brutto (zuzüglich Arbeitgeberbeitrag zur Sozialversicherung).
 
4.
For January 2017 the Managing Director shall receive his regular monthly
remuneration of EUR 40,000.00 gross (plus mandatory social security
contributions of the employer).
 
 
 
 
 
 
Weitere Vergütungsansprüche, insbesondere Ansprüche auf variable Vergütung,
bestehen nicht, auch nicht gegenüber verbundenen Gesellschaften.
 
 
Further entitlements to remuneration, especially variable remuneration do not
exist, including potential claims against affiliated companies.
 
 
 
 
 
5.
Zum Ausgleich für den Verlust seiner Anstellung zahlt die Gesellschaft dem
Geschäftsführer eine Abfindung in Höhe von EUR 944.743,00 brutto. Die Abfindung
ist vererblich und wird zum Beendigungsdatum fällig. Sämtliche Steuern auf die
Abfindung trägt der Geschäftsführer.
 
5.
As compensation for the loss of his employment the Company shall pay the
Managing Director a severance amount of EUR 944,743.00 gross. The severance
payment is hereditable and is due within 2 weeks of the Termination Date. Any
taxes on the severance amount have to be borne by the Managing Director.
 
 
 
 
 
 
Für das Geschäftsjahr 2016 nimmt der Geschäftsführer weiterhin am "Team
Achievement Dividend"-Plan ("TAD-Plan") der Gesellschaft teil. Ein Bonus, soweit
nach den finanziellen Bedingungen des TAD-Planes anfallend, ist in oder um den
April 2017 zahlbar. Ansprüche auf Teilnahme oder Zahlung nach dem TAD-Plan für
andere Geschäftsjahre bestehen nicht.
 
 
For the fiscal year 2016 the Managing Director shall continue to participate in
the Company's "Team Achievement Dividend" ("TAD Plan"). A bonus, if payable in
accordance with the financial terms and conditions of the TAD plan, shall be
paid in or about April 2017. Entitlements to participation or payment according
to the TAD Plan for other fiscal years do not exist.
 
 
 
 
 
 
Der Geschäftsführer erhält die Zahlung der ersten 50% des „Incentive Award“ von
EUR 1.107.076,00, d.h. EUR 553.538,00, aus dem Leadership Team Cash LTIP Award
(Bewilligungsdatum 10. November 2015), sofern das vorgegebene Leistungsziel im
Geschäftsjahr 2016 tatsächlich erreicht wird. Eine mögliche Zahlung wird im
April 2017 fällig. Der Geschäftsführer hat keinen Anspruch auf Zahlung der
weiteren 50% oder auf eine Zahlung, auch wenn das vorgegebene Leistungsziel im
Geschäftsjahr 2017 erreicht wird Ansprüche auf Teilnahme oder Zahlung nach LTIP
für andere Geschäftsjahre bestehen nicht.
 
 
The Managing Director receives the payment of the first 50% of the “Incentive
Award” of EUR 1,107,076.00, i.e. EUR 553,538.00, of the Leadership Team Cash
LTIP Award (grant date November 10, 2015) only if the performance vesting
condition is met in fiscal year 2016. A possible payment is due in April 2017.
The Managing Director has no right to receive the payment of the second 50%, or
to receive any payment even if the performance vesting condition is met in
fiscal year 2017. Entitlements to participation or payment according to LTIP for
other fiscal years do not exist.
 
 
 
 
 



 



--------------------------------------------------------------------------------





 
Der Geschäftsführer ist weiterhin berechtigt, alle bereits zugeteilten Optionen
gemäß dem anwendbaren Anteilsoptionsplan so zu erhalten, als wäre er bis 31.
Dezember 2017 bei der Gesellschaft angestellt. Zugeteilte und ausübbare Optionen
bleiben unberührt und werden weiterhin nach den Bedingungen des maßgeblichen
Toys"R"Us "Management Incentive Plan" verwaltet. Die Möglichkeiten, bereits
zugeteilte und ausübbare Optionen gemäß den Regelungen der anwendbaren
Anteilsoptionspläne auszuüben, bleiben unberührt.
 
 
The Managing Director shall continue to vest in any granted options in
accordance with all applicable share option plan terms and conditions as if he
were employed with the Company through December 31, 2017. Granted and vested
equity remains unaffected and shall continue to be governed by the terms and
conditions of the respective Toys"R"Us "Management Incentive Plan". The
possibilities to exercise all vested options in accordance with the conditions
of the existing corporate option plans remain unaffected.
 
 
 
 
 
6.
Der Geschäftsführer wird bis zum 28. Februar 2017 eine abschließende
Reisekostenabrechnung einreichen. Unter Anrechnung etwaig gezahlter Vorschüsse
wird die Gesellschaft sodann abrechnen. Überzahlte Vorschüsse sind umgehend an
die Gesellschaft zu erstatten.
 
6.
Until February 28, 2017 the Managing Director shall submit a complete final
travel expense report. The Company shall then settle the accounts upon crediting
any advances which may have been paid. Overpaid advances are to be paid back to
the Company immediately.
 
 
 
 
 
7.
Der Geschäftsführer gibt alle der Gesellschaft oder einem mit ihr verbundenen
Unternehmen zustehenden Gegenstände unverzüglich an die Gesellschaft zurück,
insbesondere:


- sämtliche Geschäftsunterlagen und Kopien hiervon, gleich auf welchem
Datenträger,
- Kreditkarten,
- Büroschlüssel und
Zugangskarten,
- Laptop.
 
7.
The Managing Director shall return all items belonging to the Company or any of
its affiliates to the Company immediately without delay, in particular:


- all business documents and copies thereof, irrespective of the data carrier,
- credit cards,


- office keys and access cards,
- laptop.
 
 
 
 
 
 
Ein Zurückbehaltungsrecht steht dem Geschäftsführer nicht zu.
 
 
The Managing Director shall have no right of retention.
 
 
 
 
 
8.
Den ihm überlassenen Dienstwagen kann der Geschäftsführer weiterhin im
bisherigen Umfang nutzen, bis dass er eine anderweitige Anstellung beginnt oder
längstens bis 30. April 2017, je nachdem, welches Ereignis zuerst eintritt.
 
8.
The Managing Director may continue to use the company car provided to him to the
previous extent until he commences another employment or April 30, 2017, which
ever occurs first.
 
 
 
 
 



 



--------------------------------------------------------------------------------





 
An diesem Datum gibt der Geschäftsführer den Dienstwagen in ordnungsgemäßem
Zustand nebst sämtlichen Papieren, Schlüsseln, Zubehör und Tankkarten am
Geschäftssitz der Gesellschaft zurück.
 
 
At this date, the Managing Director shall return the Company car in proper
condition, including all documents, keys, equipment and fuel cards at the seat
of the Company.
 
 
 
 
 
 
Etwaige Steuern und Sozialabgaben gehen zu Lasten des Geschäftsführers.
 
 
Possible taxes and social security contributions shall be borne by the Managing
Director.
 
 
 
 
 
9.
Der Geschäftsführer ist auch über das Beendigungsdatum hinaus verpflichtet, alle
ihm anvertrauten oder sonst bekannt gewordenen geschäftlichen, betrieblichen,
technischen oder sonstigen Informationen, die sich auf die Gesellschaft beziehen
und vertraulichen Charakter haben, Dritten nicht zu offenbaren. Er sichert zu,
Stillschweigen über den Inhalt dieser Vereinbarung gegenüber jedermann zu
wahren, es sei denn, dass er gesetzlich zur Auskunft verpflichtet oder die
Auskunft aus steuerlichen oder sozialversicherungsrechtlichen Gründen
erforderlich ist.
 
9.
The Managing Director is obliged, even after the Termination Date, not to
disclose to any third party any confidential business, company, technical or
other information relating to the Company which has become known to him or with
which he was entrusted during the term of his employment. The Managing Director
shall keep confidential the contents of this Agreement unless he is obliged by
statutory laws to divulge such information or the information is required for
tax or social security purposes.
 
 
 
 
 
10.
Der Geschäftsführer und die Gesellschaft verpflichten sich, sich Dritten
gegenüber nicht dergestalt zu äußern, dass es nachteilig für die andere Partei
sein könnte. Die Gesellschaft stellt dem Geschäftsführer ein wohlwollendes
Arbeitszeugnis mit Beendigungsdatum 31. Januar 2017.
 
10.
The Managing Director and the Company agree not to comment to third parties in
any way that could have a negative effect on the other party. The company grants
the Managing Director a positive reference letter with a termination date
January 31, 2017.
 
 
 
 
 
11.
Die Parteien heben mit dieser Vereinbarung das bestehende nachvertragliche
Wettbewerbsverbot gemäß Ziffer 11.1 des Dienstvertrages vom 31. Januar 2013
einvernehmlich auf.
 
11.
The parties agree to revoke the existing post-contractual non-compete obligation
according to Item 11.1 of the Service Agreement dated October 31, 2013.
 
 
 
 
 
 
Der Geschäftsführer verpflichtet sich jedoch, keine Mitarbeiter der
Gesellschaft, die in einer Vertragsbeziehung zur Gesellschaft stehen, innerhalb
von 12 Monaten nach dem Beendigungsdatum abzuwerben.
 
 
However, the Managing Director shall be obliged not to solicit employees of the
Company under any applicable agreements for a period of 12 months after the
Termination Date.
 
 
 
 
 



 



--------------------------------------------------------------------------------





12.
Dem Geschäftsführer ist bekannt, dass die Gesellschaft keine verbindlichen
Auskünfte über sozialversicherungsrechtliche oder steuerrechtliche Konsequenzen
dieser Vereinbarung geben kann, sondern die zuständigen Behörden hierzu berufen
und verpflichtet sind.
 
12.
The Managing Director is aware that the Company is not competent to give binding
information about the legal consequences of this Agreement under social or tax
law, but that the appropriate authorities are competent and obliged to give such
information.
 
 
 
 
 
 
Die Gesellschaft weist den Geschäftsführer auf seine Verpflichtung hin, sich
unverzüglich bei der für ihn zuständigen Agentur für Arbeit arbeitsuchend zu
melden sowie sich frühzeitig vor Beendigung des Arbeitsverhältnisses
eigenverantwortlich um neue Beschäftigung zu bemühen.
 
 
The Company points out to the Managing Director that he is obliged to
immediately register as a job-seeker at the appropriate Employment Office and to
look upon his own responsibility for a new job in good time prior to the end of
his employment relationship.
 
 
 
 
 
13.
Mit dieser Vereinbarung möchten die Parteien ihre gesamten Rechtsbeziehungen
regeln. Sie sind sich darüber einig, dass wechselseitig aus und im Zusammenhang
mit dem Anstellungsverhältnis und seiner Beendigung keine weiteren Ansprüche
mehr bestehen, gleich aus welchem Rechtsgrund, ob bekannt oder unbekannt und
unabhängig vom Zeitpunkt des Entstehens. Hiervon ausgenommen sind unverzichtbare
Rechte. Der Geschäftsführer bestätigt, dass ihm auch keine weiteren Ansprüche
gegen mit der Gesellschaft verbundene Unternehmen zustehen.
 
13.
With this Agreement, the Parties intend to regulate their entire legal
relationship. The parties agree that, neither party hereto shall have any
further rights or claims against the other party resulting from and in
connection with the employment relationship and its termination, be they known
or unknown, of whatever kind and irrespective of the date on which they
originate. Not included hereunder are non-forfeitable rights. The Managing
Director confirms not to have any further claims against legal entities
affiliated with the Company.
 
 
 
 
 
14.
Diese Vereinbarung unterliegt deutschem Recht. Im Zweifelsfall hat die deutsche
Fassung Vorrang.
 
14.
This Agreement is subject to German law. In case of doubt, the German version
shall prevail.
 
 
 
 
 
15.
Für Streitigkeiten im Zusammenhang mit dieser Vereinbarung ist Gerichtsstand am
Sitz der Gesellschaft.
 
15.
In the event of disputes in connection with this Service Contract the place of
jurisdiction shall be the corporate seat of the Company.
 
 
 
 
 







 



--------------------------------------------------------------------------------





Wayne, NJ 2/2/2017______________
Ort, Datum/Place, Date




/s/ Robert Zarra__________________
Robert Zarra, Director of TRU (UK) H8
Limited, sole shareholder of the Company
 
Dȕsseldorf, Germany 2/2/2017_______
Ort, Datum/Place, Date




/s/ Dr. Wolfgang Link______________
Geschäftsführer/Managing Director
Dr. Wolfgang Link





 

